DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/22 has been entered.
 
Response to Arguments
3.	Regarding the rejection under 35 USC 103:
Applicant’s arguments with respect to claims 28-47 have been considered but are moot.

4.	Regarding the rejection under 35 USC 101:
	Applicant's arguments filed 12/1/22 have been fully considered but they are not persuasive.
	The applicant argues that although claim 28 refers to a decision tress logic expression with respect to a sum-of-products form or a product-of-sums form, no mathematical expression is actually set forth in the claim itself and, thus, claim does not recite a specific mathematical concept under the 2019 Revised Patent Subject Matter Eligibility Guidance.
The examiner respectfully disagrees with the applicant’s argument because transforming decision tree logic into a product-of-sum (POS) form using logical expressions having “AND” and “OR” operators are considered mathematical relationships. 
The examiner notes that the logical operators, “AND” and “OR” are usually used in computer algorithms to perform mathematical computations.
The applicant argues that the data set being processed may represent a large number of participants. For example, "the social media service Tencent® includes over eight hundred million subscribers.
The examiner notes that the independent claims do not recites such limitations in a manner to make the claim eligible under the 35 USC 101.
The applicant argues that humans cannot feasibly retrieve, from a storage location via a network, a decision tree logic expression in a sum-of-products (SOP) form. That is, humans cannot retrieve information from a storage location via a network. Accordingly, claim 28 does not recite a judicial exception under the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 28 is, therefore, patent eligible at Prong One of Revised Step 2A.
The examiner notes that the office action has addressed this limitation and considered it as insignificant extra solution data gathering.
 The applicant further argues that although claim 28 refers to a decision tress logic expression with respect to a sum-of-products form or a product-of-sums form, no mathematical expression is actually set forth in the claim itself and, thus, claim does not recite a specific mathematical concept under the 2019 Revised Patent Subject Matter Eligibility Guidance. Accordingly, claim 28 does not recite a judicial exception under the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 28 is, therefore, patent eligible at Prong One of Revised Step 2A.
The examiner respectfully disagrees with the applicant’s argument because transforming decision tree logic into a product-of-sum (POS) form using logical expressions having “AND” and “OR” operators are considered mathematical relationships.
The examiner notes that the logical operators, “AND” and “OR” are usually used in computer algorithms to perform mathematical computations.
The applicant further argues that claim 28 is clearly directed towards an improvement of a computer. Particularly, the instant application sets forth that the disclosed examples "reduce computational burdens associated with decision tree evaluation, particularly when relatively large data sets are used with the decision trees." The instant application further discloses that "examples disclosed herein apply such conversions to the surrogate variables prior to decision tree propagation so that propagation runtime is not halted and/or otherwise slowed down to process computationally intensive inequalities on the fly." This technical improvement is expressly included in claim 28, which sets forth (a) retrieving means to retrieve a decision tree logic expression in a sum-of-products (SOP) form, where the decision tree logic expression in SOP form consumes a first duration to process a data set into demographic categories and (b) transforming means to enable processing of the data set with the decision tree logic expression in produce-of-sums (POS) form, the decision tree logic expression in the POS form consuming a second duration to process the data set into the demographic categories that is less than the first duration. Further, in claim 28, the transformed decision tree logic expression in the POS form is to cause a surrogate variable to be evaluated a first number of occasions, the first number of times less than a second number of occasions of evaluation of the surrogate value using the decision tree logic in the SOP form.
The examiner respectfully disagrees with the applicant’s argument. Although the claimed method may improve the result output by a computer, there is no improvement in the functioning of the computer itself.  Similar to the reasoning applied in the Federal Circuit Court decision in the Electric Power Troup LLC v. Alstom S.A. case of August 1, 2016, page 8, “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  No specific computer improvement, such as to how computers could carry out one of their basic functions of storage and retrieval of data, is present in the claims of the instant application; therefore, the claims in the instant application are an example of an abstract idea that uses computers as tools. 
The examiner also notes that transforming means to enable processing of the data set with the decision tree logic expression in produce-of-sums (POS) form, the decision tree logic expression in the POS form consuming a second duration to process the data set into the demographic categories that is less than the first duration is considered extra solution activity applied on the data to achieve faster computation by eliminating redundant variable in the data set.
The applicant further argues that claim 28 sets additional, meaningful steps that integrate any alleged abstract ideas into a practical application. Specifically, claim 28 sets forth that the transformed decision tree logic expression in the POS form causes a surrogate variable to be evaluated a first number of occasions, the first number of times less than a second number of occasions of evaluation of the surrogate value using the decision tree logic in the SOP form.
The examiner respectfully disagrees with the applicant’s argument because causing a surrogate variable to be evaluated a first number of occasions is considered to be data manipulation that is performed within the computer and no transformation or reduction of a particular article to a different state or thing is obtained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 28-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to an abstract idea.  
However, evaluating claim 28, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process/mathematical relationships.  The limitations include means for transforming to eliminate redundant variables of the decision tree logic expression by transforming the decision tree logic expression into a product-of-sums (POS) form, the POS form including second subexpressions having a logical AND relationship, the transforming means to enable the processing of the data set with the decision tree logic expression in the POS form, the decision tree logic expression in the POS form consuming a second duration to process the data set into the demographic categories that is less than the first duration, the transformed decision tree logic expression in the POS form to cause a surrogate variable to be evaluated a first number of occasions, the first number of times less than a second number of occasions of evaluation of the surrogate value using the decision tree logic in the SOP form (which is considered mathematical/mental process, i.e. logical operators, “AND” and “OR” are used in computer algorithms to perform mathematical computations, and extra solution activity applied on the data to achieve faster computation by eliminating redundant variable in the data set).
 Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “means for retrieving, from a storage location via network,  a decision tree logic expression in a sum-of-products (SOP) form, the SOP form including first subexpressions having a logical OR relationship, the decision tree logic expression consuming a first duration to evaluate a data set”, which is considered to be insignificant extra solution data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. It does not positively recite a particular machine that retrieve decision tree logic expression.  It merely uses a computer (i.e. means) as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Evaluating whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The additional elements “means” (i.e. a processor, according to the specification) “memory” and “processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Claim 44 is rejected under 35 USC 101 for the same rational as in claim 28.

	Dependent claims 29-43 and 45-47, dependent directly or indirectly of claim 28 or claim 44, when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 29-43 and 45-47 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

                                        Examiner’s Notes
6.	Claim 28 distinguishes over the prior art of record because no the prior art of record teaches or fairly suggests a system to reduce decision tree evaluation time, the system comprising: means for transforming to eliminate redundant variables of the decision tree logic expression by transforming the decision tree logic expression into a product-of-sums (POS) form, the POS form including second subexpressions having a logical AND relationship, the transforming means to enable processing of the data set with the decision tree logic expression in the POS form, the decision tree logic expression in the POS form consuming a second duration to process the data set into the demographic categories that is less than the first duration, the transformed decision tree logic expression in the POS form to cause a surrogate variable to be evaluated a first number of occasions, the first number of times less than a second number of occasions of evaluation of the surrogate value using the decision tree logic in the SOP form, in combination with the rest of the claim limitation as claimed and defined by the applicant.
Claim 37 distinguishes over the prior art of record because no the prior art of record teaches or fairly suggests a system to reduce decision tree evaluation time, the system comprising: means for transforming to eliminate redundant variables of the decision tree logic expression by transforming the decision tree logic expression into a product-of-sums (POS) form, the POS form including second subexpressions having a logical AND relationship, the transforming means to enable the evaluation of the data set with the decision tree logic expression in the POS form, the decision tree logic expression in the POS form consuming a second duration to evaluate the data set that is less than the first duration, the transformed decision tree logic expression in the POS form to cause a surrogate variable to be evaluated a first number of occasions, the first number of times less than a second number of occasions of evaluation of the surrogate value using the decision tree logic in the SOP form; and means for verifying to verify non-surrogate variables based on examining a value corresponding to a respective variable associated with the transformed decision tree logic expression, in combination with the rest of the claim limitation as claimed and defined by the applicant.
Claim 39 distinguishes over the prior art of record because no the prior art of record teaches or fairly suggests a system to reduce decision tree evaluation time, the system comprising: means for transforming to eliminate redundant variables of the decision tree logic expression by transforming the decision tree logic expression into a product-of-sums (POS) form, the POS form including second subexpressions having a logical AND relationship, the transforming means to enable the evaluation of the data set with the decision tree logic expression in the POS form, the decision tree logic expression in the POS form consuming a second duration to evaluate the data set that is less than the first duration, the transformed decision tree logic expression in the POS form to cause a surrogate variable to be evaluated a first number of occasions, the first number of times less than a second number of occasions of evaluation of the surrogate value using the decision tree logic in the SOP form; and means for rearranging to rearrange branches in the decision tree logic expression using a ranking of respective branches in the decision tree logic expression, in combination with the rest of the claim limitation as claimed and defined by the applicant.
Claim 44 distinguishes over the prior art of record because no the prior art of record teaches or fairly suggests an apparatus to reduce decision tree processing time, the apparatus comprising: memory; machine readable instructions; a processor to execute the machine readable instructions to: eliminate redundant variables of the decision tree logic expression by transforming the decision tree logic expression into a product-of-sums (POS) form, the POS form including second subexpressions having a logical AND relationship; and process the data set with the decision tree logic expression in the POS form, the decision tree logic expression in the POS form consuming a second duration to process the data set into the demographic categories that is less than the first duration, the transformed decision tree logic expression in the POS form to cause a surrogate variable to be evaluated a first number of occasions, the first number of times less than a second number of occasions of evaluation of the surrogate value using the decision tree logic in the SOP form, in combination with the rest of the claim limitation as claimed and defined by the applicant.

  Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857